          Case 1:19-cr-00738-PGG Document 64 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                 ORDER
              -against-
                                                            19 Cr. 738 (PGG)
PIERRE GREENE,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the conference in this action previously scheduled for

December 16, 2020 is adjourned to January 20, 2021 at 9:00 a.m. The conference will take

place by telephone.

                Upon the application of Pierre Greene, by and through his counsel John Zach, and

with the consent of the United States of America, by and through its counsel Ryan Finkel, it is

further ORDERED that the time from December 16, 2020 through January 20, 2021 is excluded

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of

justice served by the granting of this continuance outweigh the interest of the public and the

Defendant in a speedy trial, because it will permit the parties to continue discussions regarding a

potential pretrial disposition of this matter.

Dated: New York, New York
       December 14, 2020
                                                 SO ORDERED.


                                                 _________________________________
                                                 Paul G. Gardephe
                                                 United States District Judge
